DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergere (U.S. 2013/0327261) in view of Johnson (U.S. 10,030,796).
Regarding claim 1, Bergere discloses (Fig. 1) a vacuum system, comprising: a toolbar (12); a constrained row unit bracket configured to couple a row unit (11) to the toolbar; a fan (20) coupled to the toolbar and configured to draw air through the row unit; and an exhaust duct (22), wherein the exhaust duct is coupled to the fan and configured to discharge airflow from the fan toward a ground.  Bergere does not teach the exhaust duct extending through the row unit bracket.
Johnson teaches (Fig. 2) a vacuum system, comprising: a toolbar (14); a parallel linkage row unit bracket (60) configured to couple a row unit (24) to the toolbar; a fan (48) coupled to the toolbar and configured to draw air through the row unit; and an exhaust duct (64) extending through the row unit 
Regarding claim 9, Bergere discloses (Fig. 1) a vacuum system, comprising: a toolbar (12); a constrained row unit bracket configured to couple a row unit (11) to the toolbar; and an exhaust duct (22), wherein the exhaust duct is coupled to a fan (20) and configured to discharge airflow from the fan toward a ground.  Bergere does not teach the exhaust duct extending through the row unit bracket.
Johnson teaches (Fig. 2) a vacuum system, comprising: a toolbar (14); a parallel linkage row unit bracket (60) configured to couple a row unit (24) to the toolbar; and an exhaust duct (64) extending through the row unit bracket, wherein the exhaust duct is coupled to a fan (48) and configured to discharge airflow from the fan.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the constrained bracket of Bergere with the parallel linkage bracket of Johnson.  Doing so would allow row units to move vertically over bumps, valleys, or other obstacles.  Furthermore, as described above, Johnson teaches that it is known in the art to extend fan exhaust ducts through row unit brackets.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to extend the exhaust duct of the combination of Bergere and Johnson through the parallel-linkage row unit bracket in order .

Claims 2-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergere in view of Johnson, and further in view of Park (U.S. 7,802,651).
Bergere in view of Johnson teaches the elements of claims 1 and 9 as described above, but does not teach the additional claimed details of the exhaust duct.
Regarding claim 2, Park teaches (Fig. 1-3) an air duct that comprises a front wall, a rear wall, a first sidewall, and a second sidewall.  The duct comprises a filter unit (200) configured to reduce the noise or air flowing through the duct.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air duct as disclosed by Park in the exhaust duct of Bergere in view of Johnson in order to reduce noise during operation.
Regarding claim 3, Park further teaches (Fig. 1-3) that the front wall, the rear wall, the first sidewall, and the second sidewall extend from a first end (102) of the exhaust duct to a second end (104) of the exhaust duct.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 4, Park further teaches (Fig. 5A) that the first sidewall comprises a first curved portion (the upper portion of the left side) and a first straight portion (the lower portion of the left side) and the second sidewall comprises a second curved portion (the upper portion of the right side) and a second straight portion (the lower portion of the right side.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 5, Park further teaches (Fig. 5A) that the first curved portion is longer than the second curved portion.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 6, Park further teaches (Fig. 3) that the exhaust duct defines an inlet (102) and an outlet (104), and a first area of the inlet is greater than a second area of the outlet.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 7, Park further teaches (Fig. 2) that the inlet (102) is angled with respect to a central longitudinal axis of the exhaust duct.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.

Regarding claim 10, Park discloses (Fig. 1-3, 6A) an air duct comprising a front wall, a rear wall, a first sidewall, and a second sidewall.  The duct comprises a filter unit (200) configured to reduce the noise or air flowing through the duct.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air duct as disclosed by Park in the exhaust duct of Bergere in view of Johnson in order to reduce noise during operation.
Regarding claim 11, Park further teaches (Fig. 2) that the rear wall and the front wall (the top and bottom sides at 110 and 120) define different lengths.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 12, Park teaches (Fig. 6A) that a first width of the first sidewall (the side with feature 400) and a second width of the second sidewall (the side opposite) may change from an inlet of the exhaust duct to an outlet of the exhaust duct.
Regarding claim 13, Park further teaches (Fig. 5A) that the first sidewall comprises a first curved portion (the upper portion of the right side) and a first straight portion (the lower portion of the right side) and the second sidewall comprises a second curved portion (the upper portion of the left side) and a second straight portion (the lower portion of the left side).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 14, Park further teaches (Fig. 5A) that the second curved portion is longer than the first curved portion.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 15, Park further teaches (Fig. 2) that the front wall curves between the first sidewall and the second sidewall (the upper and lower sides curve).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 16, Park further teaches (Fig. 2) that a first end (102) of the exhaust duct is angled with respect to a second end (104) of the exhaust duct.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.

Regarding claim 18, Bergere discloses (Fig. 1) a vacuum system, comprising: an exhaust duct (22), and a constrained row unit bracket configured to couple a row unit (11) to a toolbar (12), wherein the exhaust duct is configured to couple to a fan (20) and to discharge airflow from the fan toward a ground.
Bergere does not teach that the exhaust duct extends through the row unit bracket.  Johnson discloses (Fig. 2) a vacuum system, comprising: an exhaust duct (64) configured to extend through a row unit bracket (60), wherein the exhaust duct is configured to couple to a fan (48), and the row unit bracket is configured to couple a row unit to a toolbar (14).
Bergere in view of Johnson does not teach the additional claimed details of the exhaust duct.  Park discloses (Fig. 5A) an air duct that comprises a front wall (Fig. 2, side of 110); a rear wall (Fig. 2, side of 120); a first sidewall (left side) comprising a first curved portion (the upper portion of the left side) and a first straight portion (the lower portion of the left side); and a second sidewall (right side) comprising a second curved portion (the upper portion of the right side) and a second straight portion (the lower portion of the left side).  The duct comprises a filter unit (200) configured to reduce the noise or air flowing through the duct.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air duct as disclosed by Park in the exhaust duct of Bergere in view of Johnson in order to reduce noise during operation.
Regarding claim 19, Park further teaches (Fig. 5A) that the first curved portion is longer than the second curved portion.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 20, Park further teaches (Fig. 3) that the exhaust duct defines an inlet (102) and an outlet (104), and a first area of the inlet is greater than a second area of the outlet.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergere in view of Johnson and Park as applied to claims 6 and 10 above, and further in view of Bent (U.S. 2017/0369257).
Bergere in view of Johnson and Park teaches the elements of claims 6 and 10 as described above, but does not teach a boss on the duct configured to couple the frame or bracket.
Bent teaches (Fig. 6; [0025]) a chute having a wall that comprises a boss (82) configured to receive a fastener (84) to affix the chute to another component.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bergere in view of Johnson and Park to include a boss configured to couple to the planter frame or the row unit bracket on any of the exhaust duct walls.  Doing so would ensure that it remains properly affixed to the planter.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671